In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the Department of Social Services of the State of New York, dated April 9, 1974, made after a statutory fair hearing, which affirmed a determination of the respondent Commissioner of Social Services of the County of Nassau that a medical assistance authorization be discontinued, petitioner appeals from a judgment of the Supreme Court, Nassau County, dated October 31, 1974, which denied the application, dismissed the petition and confirmed the determination of the respondent State Commissioner. Judgment affirmed, without costs (see Mondello v D’Elia, 49 AD2d 582). Latham and Brennan, JJ., concur; Hopkins, Acting P. J., Margett and Shapiro, JJ., concur under the constraint of Mondello v D’Elia (49 AD2d 582) and Shapiro, J., on the further ground that there is no proof in the record that we are dealing with a "homestead”.